Case 2:21-cv-01344-JAM-CKD Document 1-1 Filed 07/30/21 Page 1 of 11




           Exhibit 1
                 Case 2:21-cv-01344-JAM-CKD Document 1-1 Filed 07/30/21 Page 2 of 11


                                             SUMMONS                                                                                      '"`~"""
                                                                                                                                  ~~~06ss1~+~I8•80:0
                                                                                                                              tsor o Paea usoos tn conre!
                                      (ClTACION JUDlC(AL)
    NOTICE TO DEFENDANT;                                                                                                ~                   ►! A~ s 2021
   (AVlSO AL DEMANDADO):                                                                                         ~,~~                                     1~,,...~.
~MIDLAND CREpIT MANAGEMENT, INC.                                                                                 RAA qDON S. RILEY,             OLERK
   YOU ARe BEING StJED $Y PLAINTIFF                    :                                                                     pc~n ~Q ~-
   (LO ESTI~ DEMANDANDO 1*L DEMANDANTE):                                                                         ~~
                                                                                                                                       OEPUTY
   NICOL!~ CHAMBERS
    nU t tLtt rou nave oeen suea. t ne courn may aecttle against you wilhout your being heard unless you respohd withln 30 days. Read the Informallon
   befow.
      You have 30 CALENDAR DAYS after this summons and legal papers are served on you to Rle a written respanse al thts court and have a copy
   served on the plalntift. A letter or phone call will not prolact you. Your written response must be tn proper legal form If you want lhe couri to hear your
   case. There may be a courl form that you can use for your response. You can find lhese court forms and more tnformation at the Califamia Courts
   Online Sell Help Center (www.courfinfo.ce.govlselfhelp), your county law library, or the courthouse nearest you. If you cannot pay the riling ree, ask the
   c:ourt clerk for a foe waiver form.lf you do not fie your response on Ume, you may tose the case by default, and your wages, mqney, and property may
   be taken without further warning from lhe court.
      There are other legal requtrements. You may want to call an attorney right away. If you do aot know an attomey, you may wanl to call an attorney
   referral service. I1you cannot a(ford an altornoy, you may be eligible for free Iegal services from a nonprofit legal services program. You can locate
   these nonprofit groups at the Caiifornia Legat Servtees Web site (www.lawhefpcalifom/e.org), the California Courts Onlfne Self•Help Center
   (www,courtlnfo.ca.gov/setthefp), or by contacting your local court or county bar association. NOTE; 'f'he court has a statutory Ilen for waived faes and
   costs on any setllement or erbllraUon award of $10,000 or more In a civil case. The court's lien must be pald before the eourt will dlsmisa the oase,
  IAVIS01 to han demandado. Sl no responde dentro de 30 dtas, la corte puede decldlr en su contra sin escuchar su verslbn. Lea fa infornracl6n a
   continuacl6n.
      Tlene 30 DIAS DE CALENDARIO despu6s do que /e entreguen esta cttaclbn y papeles logelas para presentar una respuas(a por sscrlto en esta
   con:o y hacer que se entregue una cople a/ demandante. tJna carta o una llamada telefbnlce no lo protagen. Su respuosta por escrlto tlene que ester
  en formato legal correcto st desea que procesen su caso en ta oorte, !:s posible qua haya un formularro que ustedpueda user para surespuesta.
   Puede encontrar estos formulados de le corte y mds lnformaoibn en ol Centro de Ayuda do las Cortes de CaCfontfa (www.sucorte.ca.gov), en ta
   biblioteca de leyes da su condado o en la corfe que /e quede m6s cerca. St no puede pagar ta cuota de presentaaldn, plda al secretado de la aor{e qua
  le d6 un formulado de ezancldn de pago da cuotes Slno presenta su respuesta a tiempo, puede perder el caso porincumplimlonfo yla corfa le podrd
  qultar su sueldo, dlnero y blenes sin m9s advertencla.
     Hay otros roqulsJtos legales. Es recomendeble quo llame a un abogedo lnmed/atemonte, St no conoce a un abogedo, puede llamara un sorviclo de
  n:misldn a abogados. Slno puede pagara un abogado, es posible que cumpla con los requisitos para obtenersorvlcloslegales gratulfos de un
  programa de servlclos legales sin Rnes da lucro. Puada encontrar oslos grupos alrl lines ds lucro en el s/rlo web de Callfomla Legel Senrlces,
  (www.lawhelpcalifornia.org), en el Centro do Ayude de las Cories de Calltomla, (www.sucon!o.ca.gov) o ponldndase on confacto con la corte o ot
  coleglo do abogados locales. AV1S0: Porley, la corte tieno derecho a reclamarles cuotas y los costos axantos por lmponer un gravamen sobe
  cualquler recuperacl6n de SiO, 000 6 mhs de valor reclbida medJante un acuerdo o una concesl6n do arbltrafe en un caso da derecho clvll. ?7ene que
  pegar e/ gravemon de la corte antes de que la corlo pueda desecher el caso.
 The name and address of the court Is:                                                                  CASE NUMBER: (Ntitnero del Caso):
 (El nombre y dlreccl6n de la corte as);                                                                 STK-CV-LOCT-2021-OOQ3401
 San Joaquln Civit Division, 180 E Weber Ave, Ste 200, Stockton, CA 95202

 The name, address, and teiephone number of piaintiffs attomey, or plaintiff without an attomey, Is: (Fl nombro, la dlreccl6n y el ntintero
 de leldtono del abog a~ do del demandante o del demanda fe u no tlene ab o                    d, qs):
   Cole W. Yeargtn, Esq. [275400], Amer~can Debt Law, ~52~ ~hambers Ro~da, ~uite 100, Tustin, CA 92780, (714) 443-0714

                                                 BRANDON E. RII.EY
                                                                                            clerk, by                                                  . Depuly
(Fcha)                  '~                                                    (Secretarlo) ~~~~                                                        (Adfunto)
 (For proof of service of (his summons, use Proof of Service of Summons (form POS-0i0).)
 (Para prueba de entrega de esta cltafl6n use el fornwlario Proof of Service of Summons, (POS-010)).
                                      NOTICE TO THE PERSON SERVED: You are served
            ~ • ra                    1.      as an Indivldual defendant.
                                      2, 0    as the person sued under the fictitious name of (speclfy):
                     .•
                   t~~n•.i            3. M        on behalf of (specify): Midland Credit Maneaement. Inc.
        ~~::..:~~~►~                        under:       CCP 416.10 (corporation)                            Q        CCP 418.60 (minor)
                                                   []    CCP 416.20 (defunct corporation)                             CCP 416.70 (conservatee)
      ; ~.,,~~,,,
            ,'`~,~•=r                              ~     CCP 416,40 (association or partnership)                      CCP 416.90 (authorfzed person)
                                                   [~ other (specify):
                                      4. Q        by personat delivery on (date):                                                          _              a.a.icrl
Fonn adoptod ror Mandatory Usa                                         SUM M O N S                                             Code oI Civ,1 Procetluro §§ 412.20. 46S
JudfUat Councl of CetitoMa                                                                                                                         winv.Vourtr,ca.gov
SUM-100 IRov. Juty 1, 20091
For your protectton and privacy, please press the Clear                                          _-
This t=orm button after you have prtnted the fornl.               ;;f?;rftit,th'is►form'=    Save this form

                                                                                                                               Exhibit 1, Page 1 of 10
                   Case 2:21-cv-01344-JAM-CKD
                              --              Document
                                                   - 1-1
                                                       - Filed 07/30/21 Page 3 of 11 CM-010
      ATTORNEY OR PARTY WITHOUT ATTORNEY (Nama, Sfafe 9arnumber, and addross)r
                                                                                                                                  FOR CqURT USE ONLY
      Cole Yeargin, Esq. [275400), American Debt Law
      2522 Chambers Road, Suite 100, Tustin, CA 92780
                                                                                                                                           Electronically Fite
                TELEPHONENO.: 'j1t},443.0714                        FAxNo.(oaffonap: 714.443.0201
                                                                                                                         Superior Court of Californi
           ATTORNEY FQR (Name): NiCole Chamb@rS                                                                                    County otSan Joaqui
     Sl,1PERIOR COURT OF CALIFORNIA, CpUNTY OF San Joaqu(n                                                                                2021-t)4-16            18:54:0
      STREET ApDRESS:1$Q EWeber AVQ., St@ 200                                                                                         Cierk: Rocio Piment+
      MAILING ADDRESS: Same
     CITYANDZIPCODE:StoCkton , CA 95202
                                                                                                                   Case Nianagement Conterenc
        BRANCHNAME:San JoaQuin CIVII DlVisiOn
                                                                                                                          1p/1Q,r'2021 O$:,a,Fj AM in 10
     CASE NAME:
     N(cole Chambers v. Midland Credit Management, Inc., and Does 1 throuqh 5, (nclusive
                                                                                                                        czlK _
        CIVIL CASE COVER SHEET                        Complex Case Designation             CASENVMBER:
    []  Unlimited         ®      Limited           =      Counter         =      Joinder
        (Amount                  (Amount
        demanded                                  Filed with ffrst appearance by defendant JIJDGE:
                                 demanded is
        exceeds $25,000)         $25,000)             (Cal. Rules of Court, rule 3.402)     DEPT.:
                                  Items 1-6 below must be completed (see Jnstructions on page 2).
           — -- -                     -- ---
    1. Check one box below for the case type that best describes thls case:
           Auto Tort                                             Contract                                   Provis(onally Complex Civil Lft(gation
           [~ Auto (22)                                               Breach of Gontract/warranty (06)      (Cal, Ruies of Court, rules 3.400-3.403)
        [~    Uninsured motorist (46)                                 Ru(e 3.740 collectlons (09)                  Antitrustffrade regulat(on (03)
        Other PI/PD/WD (Personal Injury/Property                      Other collections (09)                       Construct(on defecl (10)
        Damage/Wrongful Death) Tort
                                                              ~       Insurance coverage (18)              ~      Mass tort (40)
        [~      Asbestos (04)                                                                                      5ecurit(es (itigation (28)
                                                         ~     Other contract (37)                         0
        [~      Product liability (24)
                                                         Real Property                                     Q      EnvironmentailToxic tort (30)
       Q     Medica( malpractice (45)                                                                            Insurance coverage claims aris(ng from the
                                                         O     Eminent doma(n/inverse
       [~   'Other PI/PD/WD (23)                               condemnation (14)                                 above listed provisionally complex case
                                                                                                                 types (41)
       Non-PI/PDIWD (Other) Tort                         ~     Wrongfu( eviction (33)
                                                                                                           Enforcement of Judgment
       ~]    Bus(ness tort/unfair bus(ness practice (07) 0     Other real property (26)                    Q     Enforcement ofjudgment (20)
       Q     Civil rights (08)                           Unlawful Detainer
                                                                                                           Miscetlaneous Cfvll Compiaint
       0        Defamation (13)                              []       Gommercial (31)
                                                                                                           ~    RICO (27)
       ©        Fraud (16)                                           Residential (32)
                                                                                                           ~     Other complatnt (not specrfied above) (42)
       0    Intellectual propelty (19)                       ~       Drugs (38)
                                                                                                           Mlscellaneous Civil Petltion
       0'Professional negligence (25)                        Judicial Review
       Q    Other non-PI/PD/WD tort (35)                           Asset forfeiture (05)                   Q     Partnership and corporate governance (21)
                                                             ~
       Employment                                            Q       Petition re: arbitration award (11)   Q     Other pet(tion (not speciried above) (43)
       0        Wrongful termination (36)                            Writ of mandate (02)
      [~        Other employment (15)                                Otherjudicia( review (39)
   2. This case F__~ is         n      is not  comDlex under rule 3.400 of the California Rules of Court. If the case is comDlex. mark the
      factors requiring exceptional judicial management:
      a.        Large number of separately represented parties       d.        Large number of witnesses
      b.        Extensive motion practice raising difficult or novel e.        Coordination with reiated actions pending in one or more
                Issues that will be time-consuming to resolve                  courts in other counties, states, or countries, or in a federal
      c.           Substantial amount of documentary evidence                                court
                                                                                  f.   0    Substantial postjudgment judicial supervision
3. Remedies sought (check all that app/y): a, x~ monetary b. =            nonmonetary; declaratory or injunctive relief c. 0                                     punitive
4. Number of causes of action (speclfy);
5. This case []      is   ~] Is not       a class action suit.
6. If there are any known related cases, fite and serve a notice of related case. (You may use form CM-0i5.)
Date: 4/16/21                                                                                          /    • .
Cole Yeargin, Esq.


    • Plaintiff must ffle this cover sheet with the first paper fiied in the action or proceeding (except small ciaims cases or cases filed
      under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3,220.) Failure to ffle may result
      in sanctions.
   • File this cover sheet in addition to any cover sheet required by local court rule.
  • If this case is complex under ruie 3.400 et seq, of the California Rules of Court, you must serve a copy of this cover sheet on all
      other parties to the action or proceeding.
  • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes oniy.
                                                                                                                                                              Pago 1 of 2
Form Adopted for Mandatory Use                                                                                   Cal. Rules of Court, rules 2.30, 3,220, 3,400-3.403, 3.740;
Judiclal Councfl of Callfomla                                CIVIL CASE COVER SHEET                                      Cel. Standards of Judlcial Adminlctratfon, std. 3.10
CM•010 (Rev. July 1, 20071                                                                                                                                www.courts.00.gov

                                                                                                                                       Exhibit 1, Page 2 of 10
                     Case 2:21-cv-01344-JAM-CKD Document 1-1 Filed 07/30/21 Page 4 of 11
                                     iNSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                               CM-010
        To Plaintlffs and Others Filing First Papers. If you are fiiing a first paper (for example, a complaint) in a civll case, you must
        complete and flle, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used
                                                                                                                                                 to compile
        statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In Item you must check
                                                                                                                                     1,
        one box for the case type that best describes the case. If the case fits both a general and a more specific
                                                                                                                             type of case listed in item 1,
        check the morQ specific one. If the case has multiple causes of action, check the box that best indicates
                                                                                                                           the primary cause of action.
       To assist you In completing the sheet, examples of the cases that belong under each case type In item
                                                                                                                          1 are provlded below. A cover
       sheet mu'st be filed oniy with your Initial paper. Failure to flle a cover sheet with the first paper flled a
                                                                                                                     in civil case may subject a party,
       its counsel, or both to sanctlons under rules 2.30 and 3.220 of the California Rules of Court.
      To Parties In Rule 3.740 Coilections Cases. A"collections case" under rule 3.740 Is defined as an action
                                                                                                                              for recovery of money owed
      In a sum stated to be certain that is not more than $25,000, exclusive of Interest and attorney's fees, arising
                                                                                                                               from a transaction in which
      property, services, or money was acquired on credit. A collections case does npt include an
                                                                                                            action seeking the following; (1) tort
      damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property,
                                                                                                                 or (5) a prejudgment writ of
      attachment, The Identification of a case as a rule 3.740 collections case on this form means
                                                                                                            that It will be exempt from the general
      time-for-service requirements and case management rules, unless a defendant fiies a responsive
                                                                                                                    pleading. A rule 3.740 collections
      case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
     To Parties in Comptex Cases. In compiex cases only, parties must also use the
                                                                                               Civil Case Covar Sheet to designate whether the
     case is complex. if a plaintiff believes the case is complex under rule 3,400 of the California Rules
                                                                                                                    of Court, this must be Indicated by
     completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case
                                                                                               as complex, the cover sheet must be served with the
     complaint on all parties to the action. A defendant may file and serve no later than the time
                                                                                                          of its first appearance a joinder in the
     plaintiffs designation, a counter-designation that the case Is not complex, or, if the plaintiff
                                                                                                         has made no designatlon, a designation that
     the  case is complex.                                       CASE TYPES AND EXAMPLES
       Auto Tort                                      Contract
                                                          Breach of ContractlWarranty (06)
                                                                                                           Provisionally Complex Civil Litigafion (Cal.
        Auto (22)—Personal Injury/Property
                                                                                                          Rutes of Court Rules 3.400-3.403)
                Damage/Wrongfui Death                          Breach of Rental/Lease
                                                                    Contract (not unlawful detainer              Antitrust/Trade Regulation (03)
           Uninsured Motorist (46) (ifthe
                                                                                                                 Construction Defect (10)
             case Involves an unlnsured                                 or wrongful eviction)
                                                               Contrt/Warr                                      Claims Involving Mass Tort (40)
            motorist clalm sub'ect
                                 ~    to                             ac       anty Breach—Seller
                                                                                                                Securitlas Litlgation (28)
             arbitratlon, check this ltem                          Plaintiff (not fraud ornegligence)
                                                               Negligent Breach of ContracU                     EnvironmentallToxic Tort (30)
            Instead ofAuto)
                                                                                                                Insurance Coverage Claims
    Other PI/PDIWD Personal In u I                                 Warranry
                          (             j ry                  Other Breach of Contract/Warrant                        (ar/sing from provlslonally complex
    Property Damage/Wr         ongful Death)                                                      y                   case type listed above) (41)
    Tort                                                  Collectlons (e.g., money owed, open
                                                                                                          Enforcement of Judgment
         Asbestos (04}                                        book accounts) (09)
                                                              Coilection Case—Selier Plaintiff              Enforcement of Judgment (20)
             Asbestos Property Damage
                                                                                                                 Abstract of Judgment (Out of
             Asbestos Personal Injury/                        Other Promissory Note/Collectlons
                                                                   Case                                                County)
                  Wrongful Death
                                                                                                            Confession of Judgment (non-
        Product Liability (not asbestos or               Insurance Coverage (not provisionally
                                                                                                                  domestic re/ations)
              toxic%nvlronmental) (24)                        complex) (18)
                                                                                                            Sister State Judgment
        Medical Malpractice (45)                              Auto Subrogation
                                                                                                            Administrative Agency Award
              Medical Malpractice—                            Other Coverage
                                                         Other Contract (37)                                     (not unpald taxes)
                   Physicians & Surgeons                                                                    Petition/Certification of Entry of
        Othqr Professional Health Care                       Contractual Fraud
                                                                                                                  Judgment on Unpaid Taxes
                Malpractice                                  Other Contract Dispute
                                                     Real Property                                          Other Enforcement of Judgment
        Other PI/PD/WD (23)
                                                         Eminent Domain/Inverse                                    Case
             Premises Liability (e.g„ slip
                                                                                                         Miscellaneous Civil Complaint
                   and fall)                                 Condemnation (14)
                                                                                                            RICO (27)
             Intentional Bodily Injury/PD/WD            Wrongful Eviction (33)
                                                        Other Real Property (e.g., qulet title) (26)        Other Complaint (not speciried
                   (e,g„ assault, vandalism)
                                                             Writ of Possession of Real Property                  above) (42)
            Intentional Infliction of
                                                                                                                 Declaratory Relief Only
                  Emotional Distress                         Mortgage Foreclosure
                                                                                                                 Injunctive Relief Only (non-
            Negligent Infliction of                          Qulet Title
                                                            Other Real Property (not eminent                          harassmentJ
                   Emotionai Distress
                                                                                                                 Mechanics Llen
            Other PI/PD/WD                                  domaln, landlord/tenant, or
                                                                                                                 Other Oommerclal Compiaint
   Non-PI/PDIWD (Other) Tort                                forec/osure
                                                    Unlawfui Detainer                                                 Casa (non-tort/non-comp/ex)
       Business TorUUnfair Business
                                                                                                                 Other Clvil Complalnt
          Practice (07)                                 Commercial (31)
                                                       Residentlal (32)                                               (non-tort/non-complex)
       Civil Rights (e.g., discriminaticn,
                                                                                                        Mlscellaneous Civil Petition
            false arrest) (not civil                   Drugs (38) (!f the case involveseg illl a
                                                                                                           Partnership and Corporate
            haressment) (08)                           drugs, checs  k thl item; oerwse,
                                                                                    th i
                                                                                                               Governence (21)
      Defamatton (e,g., slander, Ilbel)                reporl as Coercla/
                                                                      mm         or Resldential)
                                                                                                           Olher Petition (not specified
            ,(13)                                   Judicial Review
                                                                                                               above) (43)
      Fraud (16)                                       Asset Forfeiture (05)
                                                                                                               Civil Harassment
      Intellectual Property (19)                       Petition Re: Arbitration Award (11)
                                                                                                              Workplace Violence
     Professional Negligence (25)                      Writ of Mandate (02)
                                                                                                              Elder/Dependent Adult
         Legal Malpractice                                 WrltAdminis
                                                                —         trative Mandamus
                                                                                                                    Abuse
         Other Professional Malpractice                    Writ—Mandamus on Limited Court
                                                                                                              Election Contest
               (not medlcal or/egal)                           Case Matter
                                                                                                              Petitlon for Name Change
     Other Non-PI/PD/WD Tort (35)                         Writ—Other Limited Court Case
                                                                                                              Petition for Relief From Lale
  Employment                                                  Review
                                                                                                                    Claim
     Wroqgful Termination (36)                        Other Judicial Review (39)
                                                                                                              Other Civil Petition
     Other Employmenl (15)                                Revlew of Heallh Officer Order
                                                          Notice of Appeal—Labor
                                                                Commissioner Appeals
CM•010 tRev. July 1, 20071
                                                           CIVIL CASE COVER SHEET                                                              PBaa 2 of2
For your protection and privacy, ptease press the Clear
This Form button after y ou have Printed the form.              Pririt;.thisrform„       Save this form
                                                                                                                             Exhibit 1, Page 3 of 10
         Case 2:21-cv-01344-JAM-CKD Document 1-1 Filed 07/30/21 Page 5 of 11


                                                                                       Electronically Piled
     1      Colo W. Yeargin #275400                                            Superior Court of California
            American Debt Law                                                      County of San Joaquin
     2      2522 Chambers Road, Suite 100                                             2021-04-16 18:54: 02
            Tustin, CA 92780                                                        Clerk: Rocio Pimentel
     3      714-443-0714
            Fax:714-443-0201
     4      Attorneys for the Plaintiff                                      Case IiJlanageinent Conference
                                                                               10114(2021 08:45 AM in 101'3
     5
                                                                               ST64-CV-LOCT-2021-0003401
     r-I
                                 SUPERIOR COURT OF THE STATE OF CALIFORNIA
     7
                                             FOR THE COUNTY OF SAN JOAQUIN
     8

     9
 10         NICOLE CHAMBERS,
                                                             Case No.:
 11                             Plaintiff,
                                                              Complaint for:
 12                 vs.
                                                             1. Violations of the Fair Debt Collections
 13         MIDLAND CREDIT MANAGEMENT,                       Practices Act (15 U.S.C. Section 1692, et. soq.)
            INC., and Does 1 Through 5, inGlusive
 14                                                          2. Rosenthal Fair Debt Collection PraGtices Act
                               Defendant(s),                 (Civil Code Section 1788, et. seq.)
 15

16
                                                             Limited Civil
17

18

19
           N0W COIVIES Plaintiff, NICOLE CHAMBERS, by and through her attorney, Cole W. Yeargin,
29

21         and for her complaint against MIDI,AND CREDIT MANAGEMENT, INC. and Does 1 through

22         5, jointly and severally states as follows:
23         1. NICOLE CHAMBERS, Plaintiff herein, was at all times an individual who maintains a
24
           principle residence within the County of San Joaquin, State of California.
25
           2. Defendant, MIDLAND CREDIT MANAGEMENT, INC. is at a11 times stated herein a
26
           company acting and transacting business within the County ofJoaquin, State of California.
27
28         3. The true names of the Defendants Does 1 through 5 are unknown to the Plaintiff who therefore


                                                  COMPLAINT - 1

                                                                                        Exhibit 1, Page 4 of 10
          Case 2:21-cv-01344-JAM-CKD Document 1-1 Filed 07/30/21 Page 6 of 11
      .



      1      sue said Defendants by such fictitious names. Plaintiff is infonned and believes, and upon that

      2      basis allege, that Defendants sued as Does 1 through 5 inclusive, are responsible in some maniier
      3
             for the practice, acts, conduct and occurrences alleged herein, either as actual perpetrators or co-
      4
             conspirators, aiders and abettors, or owners, priniary officers and managers with the knowledge
      5
      6      and control of the perpetrators' activities.

      7      4. Plaintiff is a consumer and debtor within the meaning of the Fair Debt Collections Practices

     8       Act (15 U.S.C. § 1692, et. seq.) and the Rosenthal Fair Debt Collection Practices Act (Civil

     9      Code § 1788, et. seq.).

 10
            5. Defendants are debt collectors within the ineaning of the Fair Debt Collections Practices Act
 11
            (15 U.S.C. § 1692, et. seq.) and the Rosenthal Fair Debt Collection Practices Act (Civil Code §
 12
            1788, et. seq.), hereinafter called the "Rosenthal Act".
 13
            6. Plaintiff is inforined and believes Defendants regularly use the United States mail in the
 14

 15         collection of debts owed to itself and others and attempts to collect debts and are debt collectors

 16         as defined by the Fair Debt Collections Practices Act (15 U.S.C. § 1692, et, seq.) and the

 1~         Rosenthal Fair Debt Collection Practices Act (Civil Code § 1788, et. seq.).
 18
           7. Venue for the within action is properly within the jurisdiction of this Court upon the ground,
19
           inter alia, that one of the Defendants transacts business within the County of San Joaquin, State        I
20
           of California.
21

22         8. At all times mentioned herein, Defendants, and each of them, were agents or joint venturers of

23 1 each of the other Defendants and, in doing the acts alleged herein, were acting within the course

24         and scope of such agency. Each Defendant had actual and/or constructive knowledge of the acts
25         of each other Defendants and ratified, approved and/or retained the benefits of said wrongful
26
          acts.
27

28
                                                 COMPLAINT- 2



                                                                                          Exhibit 1, Page 5 of 10
              Case 2:21-cv-01344-JAM-CKD Document 1-1 Filed 07/30/21 Page 7 of 11
          ,

      1                                               GENERAL ALLEGATIONS

      2          9. Defendants initiated collection attempts to collect alleged consumer debts withiii the county
      3
      ,          by repeated calling and harassing the Plaintiff at her home.
      4
                 10. Plaintiff retained the legal representation and caLtsed to be served upon the Defendants a
      5
      6          notice of representation advising the Defendants that the Plaintiff was represented in all matters

      7          concerning the subject debt, and any collection efforts had to be directed to her attomey,

      8         11. After notifying the Defendants of Plaintiffs legal representation, Defendants continued with

      9         its calling and harassment of the Plaintiff by repeatedly calling her at her residence.
     10
                12. Plaintiff, by and through her law firm, informed Defendant, its agents and employees on
     11
                several occasions that she was represented in this matter by a law firm, and the calls for the debt
 12
                collection to her should cease immediately. To date the Plaintiff is still concerned about
 13
                impending wrongful enforcement action.
 14

 15             13. That Defendant(s), with the aforesaid wrongful acts, have violated the Fair Debt Collections

 16             Practices Act (15 U.S.C. § 1692, et, seq.) and the Rosenthal Fair Debt Collection Practices Act
 17            (Civil Code § 1788, et. seq.).
18

19
                COUNT I- VIOLATIONS OF THE FAIR DEBT COLLECTIONS PRACTICES ACT
20

21

22             14. Plaintiff realleges and incorporates herein by reference paragraphs I through 13, inclusive of

23             this complaint, as set forth herein in their entirety.

24             15. As set forth herein, Defetidants have violated the Fair Debt Collections Practices Act (15
25             U.S.C. § 1692, et. seq.) as follows:
26
                            A. Defendants knew or should have known the Plaintiff was represented by an
27
              attorney with respect to the subject debt, and ignoring the same, wrongfully contacted the
28
 '                                                    COMPLAINT- 3



                                                                                             Exhibit 1, Page 6 of 10
           Case 2:21-cv-01344-JAM-CKD Document 1-1 Filed 07/30/21 Page 8 of 11


      1      Plaintiff directly in violation of Fair Debt Collections Practices Act (15 U.S.C. § 1692c(a)(2), et.
      2
             seq.
      3
                            B. Defendants made repeated calls to the Plaintiff at a time and place known, or
      ,4
             should have been lcnown to the Defendant, its agents and employees, to be inconvenient to the
      5
             consumer, in violation of Fair Debt Collections Practices Act (15 U.S.C. § 1692e and 15 U.S.C.
      6

      7      §169c(a)(1), et. seq. by making repeated calls to the Plaintiffs residence on at least the

      8      following occasions: (1) tliree times on Februaiy 8"', 2020; (2) oiie time on February 9'h, 2020; (3) two

      9      times on Februaiy 10'l', 2020; (4) one time on March 9'h, 2020; (5) twice on March 20, 2020; (6) twice on
 10          Apri121s', 2020; (7) and once as late as June 3, 2020.
 11
                           C. Defendants made calls to the Plaintiff in an attempt to harass, oppress, and/or
 12
            abuse the consumer in collecting the debt in violation of Fair Debt Collections PractiGes Act (15
 13
            U.S.C. § 1692d), et. seq.
 14
            16. As a direct and proximate result of the foregoing acts and omissions of the Defendant, the
 15

 16         Plaintiff has been forced to suffer great pain, mental anguish, embarrassment and attorney fees

 17 I       and costs.

 18         17. As a direct and proximate result of said violations of the Fair Debt Collections Practices
19
            Act, Defendants are liable for actual damages, statutory damages, and costs and attorney fees.
20 I

F~I
                                     COUNT II- ROSENTHAL ACT VIOLATIONS
22

23

24         18. Plaintiff realleges and incorporates herein by reference paragraphs 1 through 17, and all

25         subparagraphs thereunder, as if set forth herein in their entirety.
26         19. The Rosenthal Act expressly incorporates, at Civil Code § 1788.17, the
27

28
                                                   COMPLAINT- 4



                                                                                              Exhibit 1, Page 7 of 10
,
              Case 2:21-cv-01344-JAM-CKD Document 1-1 Filed 07/30/21 Page 9 of 11



          1      provisions of the Fair Debt Collection Practice Act, 15 U.S.C. § 1692, et. seq., that prohibits
          2      various unfair collection activities.
         ,3
                 20. As set forth herein, Defendants have violated the Rosenthal Act and the Fair Debt
          4
                 Collections Practices Act (15 U.S.C. § 1692, et, seq.) as follows:
          5
                               A. Defendants knew or should have known the Plaintiff was represented by an
          6

          7     attorney with respect to the subject debt, and ignoring the same, wrongfully contacted the

          8     Plaintiff directly in violation of Fair Debt Gollections Practices Act (15 U.S.C.§1692c(a)(2), et.

          9     seq.

         10
                              B. Defendants made repeated calls to the Plaintiff at a time and place known, or
         11
                should have been known to the Defendant, its agents and employees, to be inconvenient to the
         12
                consumer, in violation of Fair Debt Collections Practices Act (15 U.S.C. § 1692e and 15 U.S.C.
         13
                §169c(a)(1), et. seq. by making repeated calls to the Plaintiffs residence on at least the
     14
     15         following occasions: (1) tliree times on February 8°i, 2020; (2) one time on February 9`", 2020; (3) two

     16        times on Februaiy 10", 2020; (4) one time on March 9", 2020; (5) twice on March 20, 2020; (6) twice on

     17 ~      April 21s1, 2020; (7) and once as late as June 3, 2020,
    18                       C. Defendants made repeated calls to the Plaintiff in an attempt to harass, oppress,
    19
               and/or abuse the consumer in collecting the debt in violation of Fair Debt Collections Practices
    20
               Act (15 U.S.C. Section 1692d), et. seq.
    21
               21. As a direct and proximate result of the foregoing acts and omissions of the Defendant, the
    22
               Plaintiff has been forced to suffer great pain, mental anguish, embai-rassment and attorney fees
    23
    24         and costs.

    25         22. As a direct and proximate result of said violations of the Rosenthal Act and Fair Debt
    26        Collections Practices Act, Defendants are Iiable for actual damages, statutory damages, and
    27 i
              costs and attorney fees.
    28
                                                       COMPLAINT- 5

     I



                                                                                                  Exhibit 1, Page 8 of 10
      Case 2:21-cv-01344-JAM-CKD Document 1-1 Filed 07/30/21 Page 10 of 11


      1
                                                PRAYER FOR RELIEF
     2

     3    WHEREFORE, Plaintiff prays for a judgment against Defendants as follows:
     4    1.for an award of actual damages in an amount according to the proof;
     5
          2. for civil penalties pursuant to the Rosenthal Act and 15 U.S.C. section 1692k;
     6
          3. for costs and attorney fees so wrongfully sustained; and
     7
          4. for such other and furtlier relief as this couil deems just and appropriate.
     8

     9

 10       Date; April 16, 2021                                 Respectfully Submitted,
 11                                                             American Debt Law
 12                                                                       ,      .
                                                                           ~ ✓                .
 13                                                                       ~~
                                                                           `G v f/   ✓✓/"~


 14                                                             Cole W. Ydargin 4275400
                                                                American Debt Law
 15                                                             2522Chambers Road, Suite 100
                                                                TUSTIN, CA 92780
 16                                                             714-443-0711
                                                                Fax:714-443-0201
 17                                                             Attorneys for the Plaintiff

18

19

20

21

22

23

24

25

26

27

28
                                               COMPLAINT- 6



                                                                                       Exhibit 1, Page 9 of 10
                  Case 2:21-cv-01344-JAM-CKD Document 1-1 Filed 07/30/21 Page 11 of 11

                                          SUPERIpR COURT OF CALIFORNIA
                                                        County of San Joaquin
                                                        180 E Weber Avenue
                                                        Stockton, CA 9$202


                                  NOTICE OF CASE ASSIGNMENT ANU NOTICE OF HEARING

                                              Case Number: STK-CV-LpCT-2021-0003401

  A Case Management Conference has been scheduled for your case as indicated below. A copy of this information must be
  provided with the complaint or petition, and with any cross-complaint that names a new party to the underlying action.
  Disregard hearing date if that date has expired.


    Hearing: Case Management                  Date: 10/14/2021                           Time: 8:45 AM Department: 10B
    Conference
    JUDGE                                     COURT LOCATION                              PHONE Numbers:
    THIS CASE HAS BEEN ASSIGNEp TO JUDGE      Stockton                                   Stockton: 209- 992- 5693
    CARTER HOLLY IN DEPARTMENT 10B
    FOR ALL PURPOSES, INCLUDING TRIAL.
                                                                                         Lodi:     209- 992-5522


  [ X] ADR & Scheduling Information is available on court website @ sjcourts.org/self-help

    1. You must:

                 a. Serve all named defendant's and file proofs of service on those defendants with the court
                    Within 60 days of the filing of the complaint. (CRC 3.110)

                 b. File and serve a completed Case Management Conference Statement (use of JC form CM-
                    110 is mandatory) at least 15 days before the Case Management Conference.

                 c. Meet and Confer, in person or by telephone, to consider each of the issues identified in CRC
                    3.727 no later than 30 calendar days before the date set for the Case Management
                    Conference. (CRC 3.724)

                d. Collection cases are managed pursuant to CRC 3.740.

    Z As of May 4, 2020, all civil hearings scheduled in Departments 10A, 1QB, 10C, 10D and 11B will be held remotely by
      telephone using the court's system until further notice. Requests to appear telephonically for civil hearings in other
      departments may be made by contacting the Clerks Office. For mandatory telephonic appearance information and
      instructions visit @ https://www.sjcourts.orp/how-to-appear-remotely-civil/.

    3. If this case was eFiled, the plaintiff/petitioner or their attorney must access their copy of this notice and the issued
       summons for service from the court's case management system at the following link:
       cros.sjcourts.org/fullcourtweb/start.do. Disregard hearing date if that date has expired.


   4. Courtesy Copies: Courtesy copies are required for all Motions for Summary Judgment, Summary Adjudication and for
      all CEQA cases. Individual Judges/Departments have additional requirements for courtesy copies. Please review this
      information located on the public website @ https://www.sjcourts.org/divisions/civil/.

        Visit our website @ www.sjcourts.org for more information regarding civil cases, local rules and forms.


        Date: 04/19/2021                                                                    Rocio Pimentel              ,Deputy
Clerk



                              NOTICE OF CASE ASSIGNMENT AND NOTICE OF HEARING

                                                                                                          Exhibit 1, Page 10 of 10
